Citation Nr: 1829170	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder osteoarthritis.

2.  Entitlement to service connection for a pulmonary disorder, claimed chronic obstructive pulmonary disorder (COPD) to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, L.H., and son-in-law, R.H.






ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In November 2017, the Veteran, his daughter, and his son-in-law testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  

Initially, if a veteran was exposed to an herbicide agent during active military, naval, or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  COPD is not an enumerated disease; therefore, there is no presumption of service connection.  

If, as here, the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has asserted that his COPD is the result of his exposure to burn pits, herbicides, and gun smoke while he was stationed in Vietnam.  See June 2010 Statement in Support of Claim; November 2017 Hearing Transcript (testifying that his chest felt heavy after being exposed to gunfire).  He further testified that he experienced pulmonary symptomatology in service, but did not seek treatment as to expedite his return home.  See November 2017 Hearing Transcript.  Additionally, the Veteran reported he noticed he was breathing heavily upon his return home, and his wife would comment about his wheezing.  Id.  

The Board notes that the Veteran's exposure to herbicides due to qualifying service in Vietnam is conceded.  See Certificate of Release or Discharge from Active Duty (DD-214).  

A March 2011 VA examination confirmed the Veteran's diagnosis of severe COPD.  See March 2011 Compensation and Pension (C&P) Examination Report.  Despite this finding, the examiner did not provide an opinion on the etiology of the Veteran's COPD.  The Board finds that a remand is required, as there is competent evidence that suggests the Veteran's COPD may be related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran has stated that his shoulder condition began during his active duty service.  See November 2017 Hearing Transcript.  Specifically, he attributes his shoulder condition to his lifting and carrying artillery shells, each weighing between 100 pounds and 110 pounds.  Id.  The Veteran testified to self-treating his shoulder pain with over the counter medications for years before he sought medical treatment.  Id.



A January 2010 VA examiner opined that it was less likely than not that the Veteran's bilateral shoulder osteoarthritis was related to the July 1968 service treatment record (STR) documenting shoulder pain.  The examiner rationalized that there were no other shoulder complaints in the Veteran's STRs, and the medical record documenting his shoulder issues was only a few years old.  See January 2010 VA Examination Report.  

The Board finds this opinion to be inadequate, as it merely relies on the absence of evidence in the Veteran's STRs.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the opinion does not take into account the Veteran's competent and credible reports of in-service shoulder symptomatology which has continued through the present.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).  On remand, the Veteran should be afforded a new VA examination, which addresses the competent and credible statements of the Veteran regarding his in-service shoulder symptomatology.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:



1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2017, forward. 

2.  Thereafter, schedule the Veteran for appropriate VA examinations to address the nature and etiologies of his COPD and bilateral shoulder osteoarthritis.  The entire claims file, to include a copy of this REMAND must be made available to the examiner(s) in conjunction with the opinion(s).  The examiner(s) must confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner(s) should elicit a fill history from the Veteran.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner(s) must provide answers to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD had its clinical onset during active service or is related to any incident of service, to include inhaling smoke from gunfire, exposure to burn pits, and/or herbicide exposure.  

*  In providing this opinion, the examiner should consider the Veteran's statements that his chest would feel heavy after he manned a Howitzer gun, that he did not seek medical treatment in order to get home as soon as possible, and he noticed heavy breathing within a few months of returning from Vietnam.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder osteoarthritis had its clinical onset during active service or is related to any incident of service, to include lifting and carrying 100 to 110 pound artillery shells and gunfire recoil.  

*  In providing this opinion, the examiner should consider the Veteran's statements regarding his in-service symptomatology and his self-treatment with over the counter medications.

The examiner(s) must provide a complete rationale for all opinions provided.  If the examiner(s) is unable to provide any opinion as requested, the examiner(s) should fully explain the reason why such opinion could not be rendered.  

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





